El Juez Asociado Sr. Eigueras
emitió la opinión del tribunal.
En el escrito inicial de este expediente, cuyo objeto es ob-tener una declaratoria de dominio en favor del promovente Agustín Hernández Mena, se consigna el nombre y apellido del anterior dueño de la finca, se expresa el tiempo que la poseyó por herencia de su padre, se consignó que pagaba la contribución á título de dueño, se dice también la fecha en que *2la compró el peticionario, así como el precio de la misma con expresión de que no reporta carga ni gravamen de ninguna especie y que carece de título- escrito de dominio y ofrece la justificación necesaria para acreditar todos esos extremos con citación de todo aquél que se crea con derecho y pueda ser per-judicado por la inscripción del dominio, así como también se pide la citación del anterior dueño Don Adolfo Rivera.
La única objeción que se hizo por el fiscal de la Corte de Mayagüéz al pedimento, es que se falta en él á lo preceptuado en la regia Ia. del artículo 9°. de la Ley Hipotecaria vigente.
La finca se describe así:
‘‘Que me pertenece en propiedad y dominio una finca rústica de doce cuerdas poco más ó menos de terreno, radicada en el barrio de Leguísamo, de este término municipal, á café, pastos y frutos me-nores, que colinda al norte y este, con tierras de Don Arturo Torre-llas; al sud, con otras de Adolfo Rivera; y al oeste, con el río Cañas. Una casa de madera cubierta de tejas de barro, que mide por su frente seis metros, con cuatro metros de fondo, enclavada en terrenos de la finca rústica descrita.”
Después de practicadas las pruebas propuestas, el juez por auto de 17 de septiembre del año anterior en el' que se describe la finca y se expresa la medida superficial usada en el país y su equivalencia en el sistema métrico decimal decretó y ordenó que debe declarar y declara acreditado á favor de Agustín Hernández Mena el dominio que tiene' sobre la finca, objeto de este expediente y dispone que una vez firme su reso-lución, se expida el oportuno testimonio á los efectos de su inscripción en el registro de la propiedad.
El fiscal de la corte de Mayagüéz apeló ese auto, cuyo re-curso se ha sostenido ante esta Corte Suprema por el fiscal de la misma.
Creemos que el escrito inicial contiene la naturaleza de la finca, puesto que se dice que es rústica cuando se trata de la parcela y que es urbana cuando de una casa se trata, se dice en el barrio en que están situados (Leguísamos) que ese barrio corresponde al término municipal de Mayagüéz y' se *3expresa su superficie con arreglo á la medida usada en el país ó sea en cuerdas de fácil reducción al sistema métrico decimal, como lo hizo el juez en su auto aprobatorio y por último, se fijan los linderos por los cuatro puntos cardinales con expresión de las personas colindantes por tres puntos y por otro, con el río Cañas, y cuando se trata de la casa se dice ' que está cubierta de tejas de barro, se expresa el número de metros de frente y de fondo, añadiéndose que está enclavada en los terrenos de la finca rústica descrita.
No vemos justificada la oposición del fiscal en este caso, porque según el número 5o. del artículo 395 de la Ley Hipo-tecaria la providencia firme, declarando justificado el dominio ú favor del solicitante es título bastante para su inscripción y si en la resolución de que se trata no se describiese la finca como ordena dicha ley, el registrador tiene el deber de califi-car el título y proceder, según sean las faltas subsanables ó insubsanables.
Este expediente se ha tramitado con arreglo á la ley y al reglamento y el escrito, promoviendo la justificación del domi-nio contiene todo lo que es esencial á ese propósito y por tanto la resolución del juez de la corte de Mayagüez dictada en 17 de septiembre de 1906, debe confirmarse.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Hernández, MacLeary y Wolf.